 



Exhibit 10.2
Software Integration and Resale Agreement
Between
Hyundai Syscomm Corp.
And
US Dataworks, Inc.
Dated December 29, 2006
©2006 Hyundai Syscomm Corp. Software Integration and Resale Agreement with US
Dataworks, Inc.
December 28, 2006, Page 1 of 11

 



--------------------------------------------------------------------------------



 



     This Software Integration and Resale Agreement (this “Agreement”) is dated
as of December ___, 2006, by and between
     Hyundai Syscomm Corp., a California corporation with a place of business at
1065 East Hillsdale Boulevard, Suite 247, Foster City, California 94404
(“Hyundai”), and
     US Dataworks, Inc., a Nevada corporation with a place of business at 5301
Hollister Road, Suite 250, Houston, Texas 77040 (“UDW”).
     WHEREAS, UDW and Hyundai are executing and delivering a Stock Purchase
Agreement, dated as of the date hereof (the “Stock Purchase Agreement”), and
wish to assign the definitions of the capitalized terms defined in the Stock
Purchase Agreement to those capitalized terms contained herein without express
definition; and
     WHEREAS, Hyundai or an affiliate of Hyundai (“HYUNDAI”) manufactures
automated teller machines/teller-less kiosks (the “Machines”); and
     WHEREAS, UDW has developed and owns proprietary payment processing software
(the “UDW Software”); and
     WHEREAS, UDW shall, at its own expense, integrate the UDW Software and such
other software as Hyundai may identify (the “Other Software”) with the Machines
so that the Machines with the integrated UDW Software (the “Enhanced Machines”)
possess the increased functionality that HYUNDAI and UDW mutually agree upon,
thereby increasing the resale value of the Enhanced Machines; and
     WHEREAS, the Parties shall put forth their respective best efforts to
facilitate the resale by UDW, through HYUNDAI, of Machines and Enhanced Machines
having an aggregate resale value of at least Twenty Five Million
($25,000,000)(such amount, the “Minimum Revenues”) from customers in UDW
Territory by March 31, 2008; and
     WHEREAS, UDW shall have the exclusive right to sell Enhanced Machines in
the UDW Territory during the term of this Agreement; and
     WHEREAS, HYUNDAI shall arrange for the manufacture, transportation,
warehousing and insurance and otherwise maintain title ownership over the
Machines until they are to be resold by UDW in the UDW Territory, at which time,
title in the Machines shall pass to UDW (as described herein); and
     WHEREAS, HUYNDAI will install the Machines and Enhanced Machines resold
and/or leased by UDW in the UDW Territory and provide warranty and maintenance
service for such Machines and Enhanced Machines; and
©2006 Hyundai Syscomm Corp. Software Integration and Resale Agreement with US
Dataworks, Inc.
December 28, 2006, Page 2 of 11

 



--------------------------------------------------------------------------------



 



     WHEREAS, UDW will provide maintenance for the UDW Software incorporated
into Enhanced Machines; and
     WHEREAS, HYUNDAI shall have the exclusive right to sell and maintain
Machines and Enhanced Machines in all countries of the world outside of UDW
Territory (the “Hyundai Territory”), with UDW providing maintenance support of
the UDW Software for an agreed maintenance fee (to be determined);
     WHEREAS, in order to facilitate HYUNDAI’s ability to sell Enhanced Machines
in the Hyundai Territory, HYUNDAI shall be permitted to set up new entities in
each country in the Hyundai Territory that use the name Hyundai UDW or a name
incorporating both such names. HYUNDAI shall be the sole owner of each such
entity and HYUNDAI’s only obligation to UDW for incorporating UDW’s name into
any such entity is, inter alia, to pay UDW a royalty (to be mutually agreed by
the Parties at such date) for the use of UDW’s name, the incorporation of the
UDW Software and the UDW transaction fee (where applicable) in the Enhanced
Machines sold in the Hyundai Territory; and
     WHEREAS, in accordance with the Stock Purchase Agreement, UDW is issuing
and delivering to Hyundai the Warrant; and
     WHEREAS, the Warrant will expire on the tenth (10th) anniversary of its
date and cover a number of shares that will permit Hyundai to achieve and
maintain a Thirty-Nine and Nine-Tenths Percent (39.9%) ownership interest in UDW
Common Stock on the terms and subject to the conditions set forth in the
Warrant; and
     WHEREAS, Hyundai and UDW have agreed to share the Gross Profits to be
recognized by UDW from the sale of lease in the UDW Territory of Machines and
Enhanced Machines; and
     WHEREAS, the formula UDW and Hyundai have agreed on provides UDW with Fifty
Percent (50%) of Gross Profits and provides Hyundai with a credit for the
remaining Fifty Percent (50%) of such Gross Profits; and
     WHEREAS, UDW and Hyundai have agreed that Hyundai may, at its election,
take its proportion of the Gross Profits in the form of cash and/or Warrant
Shares; and
     WHEREAS, the Warrant will vest and become exercisable, in accordance with
its terms, as Hyundai is credited with its proportion of the Gross Profit; and
©2006 Hyundai Syscomm Corp. Software Integration and Resale Agreement with US
Dataworks, Inc.
December 28, 2006, Page 3 of 11

 



--------------------------------------------------------------------------------



 



     WHEREAS, in the event the Minimum Revenues are not recognized by UDW by
March 31, 2008, Hyundai shall pay UDW a Minimum Revenues Adjustment (as such
term is defined in Section 7.4 of the Stock Purchase Agreement) over and above
the purchase price it paid for the Escrow Shares;
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
representations, warranties, covenants, and agreements contained herein, the
adequacy and legal sufficiency of which are hereby acknowledged, the Parties
hereby agree as follows:
ARTICLE 1
THE CLOSING
     1.1 The Closing. The Closing will take place on the date of this Agreement
(the “Closing Date”). The Closing will be held by telephone, at which time the
documents and instruments necessary or appropriate to effect the transactions
contemplated herein to occur at the Closing will be exchanged by email or
facsimile transmission, with original counterparts to follow by next business
day courier delivery.
     1.2 The Closing of the Related Transactions. The Transaction and the other
Transaction Documents contemplated by the Stock Purchase Agreement will also be
closing on the Closing Date except as otherwise provided in any other
Transaction Document.
ARTICLE 2
INTEGRATION OF THE UDW SOFTWARE
     2.1 UDW Responsibilities. HYUNDAI shall make its engineers available for
consultation with UDW and shall suggest the functionality to be added to the
Machines with UDW Software and the Other Software.
     2.2 Hyundai Responsibilities. As promptly as commercially reasonable after
UDW and HYUNDAI shall have agreed on the functionality for the Enhanced
Machines, UDW, at its own expense, shall integrate the UDW Software and the
Other Software with the Machines to endow them with the functionality agreed
upon to make them into Enhanced Machines.
ARTICLE 3
RESALE OF THE ENHANCED MACHINES; GROSS PROFITS ALLOCATION
     3.1 The UDW Territory. UDW shall have the exclusive right to resell and
lease Machines and Enhanced Machines to customers in the UDW Territory. HYUNDAI
shall refer all sales leads that come to its attention for actual and potential
customers for Machines and Enhanced Machines in the UDW Territory to UDW.
©2006 Hyundai Syscomm Corp. Software Integration and Resale Agreement with US
Dataworks, Inc.
December 28, 2006, Page 4 of 11

 



--------------------------------------------------------------------------------



 



     3.2 The Hyundai Territory. HYUNDAI shall have the exclusive right to sell
and lease Machines and Enhanced Machines to customers in the Hyundai Territory.
UDW shall refer to UDW all sales leads that come to its attention for actual and
potential customers for Machines and Enhanced Machines in the Hyundai Territory.
     (a) In order to facilitate HYUNDAI’s ability to sell Enhanced Machines in
the Hyundai Territory, UDW hereby grants to HYUNDAI a paid up license to use the
UDW name in connection with establishing new entities within the Hyundai
Territory using any combination of the names Hyundai Syscomm Corp. and US
Dataworks, Inc., or any other name acceptable to the Parties. HYUNDAI shall be
the sole owner of each such entity and HYUNDAI’s only obligation to UDW for
incorporating UDW’s name into any such entity is, inter alia, to pay UDW a
royalty (to be mutually agreed by the Parties at such date) for the use of UDW’s
name, the incorporation of the UDW Software and the UDW transaction fee (where
applicable) in the Enhanced Machines sold in the Hyundai Territory.
     (b) HYUNDAI shall be obligated to provide an explicit statement that the
marks US Dataworks® and Clearingworks® are the registered U.S. trademarks of UDW
and any usage of such marks require the express written consent of UDW. HYUNDAI
shall provide UDW with advance written notice of any use of UDW’s trademarks and
UDW shall have the right to monitor such use to ensure proper usage of its
marks.
     (c) HYUNDAI’s right to use the UDW name within the Hyundai Territory shall
terminate upon: (i) the termination of this Agreement, or (ii) thirty (30) days
following UDW’s notice to HYUNDAI of a material breach of this Section 3.2 that
has remained uncured for such 30-day period.
     3.3 Minimum Revenues Adjustment. In the event the Minimum Revenues are not
recognized by UDW by March 31, 2008, Hyundai shall pay UDW the Minimum Revenues
Adjustment in addition to the purchase price it previously paid for the Escrow
Shares. If the Minimum Revenues Adjustment is zero or a negative number, HYUNDAI
shall make no additional payment. Hyundai shall pay UDW the Minimum Revenues
Adjustment (if any) within thirty (30) days of Hyundai’s receipt of UDW’s
written notice requesting such payment. In lieu of paying any Minimum Revenues
Adjustment that is otherwise due, Hyundai shall have the right to return to UDW
Escrow Shares or Warrant Shares valued at $0.375 per share.
     3.4 Gross Profit Allocation. The formula to which UDW and Hyundai have
agreed provides UDW with an allocation of Fifty Percent
©2006 Hyundai Syscomm Corp. Software Integration and Resale Agreement with US
Dataworks, Inc.
December 28, 2006, Page 5 of 11

 



--------------------------------------------------------------------------------



 



(50%) of Gross Profits and Hyundai with a credit for the remaining Fifty Percent
(50%) of such Gross Profits.
     (a) The Minimum Revenues of $25,000,000 are based upon presumed Gross
Profits (as defined in the Stock Purchase Agreement) of not less than
Thirty-Five Percent (35%) of the retail value for the Machines resold by UDW.
          (b) The Gross Profits be allocated equally between both UDW and
HYUNDAI on a 50%-50% basis.
     3.5 Quarterly Settlement of Gross Profit. UDW shall determine the Gross
Profits recognized for each of its fiscal quarters, in accordance with the Stock
Purchase Agreement. Within thirty (30) days of such fiscal quarter’s end, UDW
shall provide HYUNDAI with an accounting of the Gross Profits recognized for
such quarter. UDW shall also provide HYUNDAI with an accounting of the Gross
Profit cash proceeds (“Cash”) received from the collection of invoices against
UDW’s sales during such quarter. UDW shall endeavor to invoice the end-users to
whom it resells Machines with standard Net-30 payment terms, unless otherwise
agreed by the Parties.
     3.6 HYUNDAI Gross Profit Credit.
     (a) As provided in the Warrant, HYUNDAI may, at its election, take all or
any portion of its allocation of Gross Profits in the form of cash and/or in the
form of Warrant Shares becoming exercisable under the Warrant.
     (b) Any Warrant Shares becoming exercisable but not issued because of the
Thirty-Nine and Nine-Tenths Percent (39.9%) maximum limit (“Warrant Share
Limit”) set forth in the Warrant, shall be promptly issuable to HYUNDAI upon
exercise of the Warrant and upon the increase of UDW’s outstanding shares of
Common Stock so that, to the extent the Warrant is exercised by HYUNDAI, HYUNDAI
shall retain its up to 39.9% of the outstanding UDW Common Stock.
     3.7 Gross Profits Audit. Upon reasonable advance notification by HYUNDAI,
UDW shall, during normal business hours, make its financial records available to
HYUNDAI for review and audit for the purposes verifying the accurate calculation
of Gross Profits recognized by UDW from the sale or lease of Machines and
Enhanced Machines in the UDW Territory. HYUNDAI will cooperate with UDW to
arrange any such audit so as to be minimally disruptive to the normal business
operations of UDW. Unless otherwise agreed by the parties (i) there shall not be
more than one (1) audit during each UDW fiscal quarter, and, (ii) the costs and
expenses attributable to any such audit shall be borne by HYUNDAI, unless such
audit shall result in an increase of more than
©2006 Hyundai Syscomm Corp. Software Integration and Resale Agreement with US
Dataworks, Inc.
December 28, 2006, Page 6 of 11

 



--------------------------------------------------------------------------------



 



Five Percent (5%) in the Gross Profits, in which case the costs and expenses
attributable to the audit shall be borne by UDW.
ARTICLE 4
INSTALLATION AND MAINTENANCE OF THE ENHANCED MACHINES
     4.1 HYUNDAI’s Responsibilities. HYUNDAI shall arrange for the manufacture,
transportation, warehousing, insurance, delivery and otherwise maintain title
ownership over the Machines and the Enhanced Machines until they are to be
resold or leased by UDW in the UDW Territory, at which time, title in the
Machines shall then pass to UDW. HYUNDAI shall install and provide warranty and
maintenance to all customers in the UDW Territory that purchase or lease
Enhanced Machines from UDW. HYUNDAI shall bear all of the aforementioned costs
and expenses as its costs of goods sold.
     4.2 UDW’s Responsibilities in the UDW Territory. Revenues generated by each
of the subsections, below, less their corresponding cost of goods sold, shall be
contributed to the Gross Profits calculation:
          (a) UDW shall effect the resale or lease of Machines and Enhanced
Machines within the UDW Territory. UDW shall be responsible for the sales/lease
contract/purchase order, invoicing and collection of funds for the purchase or
lease of such Machines and Enhanced Machines, on terms and conditions acceptable
to both UDW and HYUNDAI.
          (b) UDW shall maintain and provide updates and upgrades of the UDW
Software and Other Software installed on Enhanced Machines sold or leased to
customers in the UDW Territory by entering into maintenance agreements with such
customers directly or through its agents.
          (c) UDW shall endeavor to secure “per item” transactional revenues
based upon the volume of items transacted/processed by the Enhanced Machines
through the UDW Software and Other Software. The aforementioned “per item”
pricing structure shall be on terms equal to UDW’s most favorable published
pricing, where applicable, unless otherwise agreed by the Parties.
          (d) Wherever practicable, UDW shall endeavor to up-sell such customers
additional UDW software functionalities and professional services and HYUNDAI
service contracts.
     4.3 UDW’s Responsibilities in the Hyundai Territory. UDW shall maintain and
provide updates and upgrades of the UDW Software and Other
©2006 Hyundai Syscomm Corp. Software Integration and Resale Agreement with US
Dataworks, Inc.
December 28, 2006, Page 7 of 11

 



--------------------------------------------------------------------------------



 



Software installed on Enhanced Machines sold or leased to customers in the
Hyundai Territory for an agreed maintenance fee (to be determined).
ARTICLE 5
FINANCING FOR THE MACHINES RESOLD BY UDW
     5.1 Same Terms as Customer. Unless otherwise agreed by the Parties, UDW
shall pay HYUNDAI for the purchase of the Machines and/or Enhanced Machines
under the same terms and conditions by which the customer shall pay UDW for the
resale of such Machines and/or Enhanced machines. UDW shall have no obligation
to HYUNDAI for the purchase and resale of any Machine or Enhanced Machine until
such Machine or Enhanced Machine is actually sold or leased pursuant to an
executed sales contract or valid purchase order or a valid lease.
     5.2 Financing Facility. At UDW’s request, HYUNDAI may furnish UDW with a
letter of credit facility (the “LC Facility”) to enable UDW to extend financing
for its purchase and resale of Machines and Enhanced Machines within the UDW
Territory. UDW hereby agrees to reimburse HYUNDAI for the cost of having the LC
Facility made available to it upon HYUNDAI’s request for such reimbursement.
ARTICLE 6
TERMINATION
     6.1 By Mutual Agreement. This Agreement may be terminated by the mutual
written agreement of the Parties.
     6.2 By UDW. UDW may terminate this Agreement unilaterally if HYUNDAI shall
have breached in any material respect any of its obligations under this
Agreement or the other Transaction Documents and such breach continues for more
than thirty (30) days after HYUNDAI shall have received written notice of such
breach from UDW.
     6.3 BY Hyundai. Hyundai may terminate this Agreement unilaterally if UDW
shall have breached in any material respect any of its obligations under this
Agreement or the other Transaction Documents and such breach continues for more
than thirty (30) days after UDW shall have received written notice of such
breach from Hyundai.
ARTICLE 7
MISCELLANEOUS PROVISIONS
     7.1 Amendment and Modification. Subject to applicable Law, this Agreement
may be amended or modified by the Parties at any time with respect to any of the
terms contained herein; provided, however, that all such amendments and
modifications must be in writing and duly executed by all of the Parties hereto.
©2006 Hyundai Syscomm Corp. Software Integration and Resale Agreement with US
Dataworks, Inc.
December 28, 2006, Page 8 of 11

 



--------------------------------------------------------------------------------



 



     7.2 Waiver of Compliance; Consents. Any failure of a Party to comply with
any obligation, covenant, agreement or condition herein may be expressly waived
in writing by the Party entitled hereby to such compliance, but such waiver or
failure to insist upon strict compliance with such obligation, covenant,
agreement or condition will not operate as a waiver of, or estoppel with respect
to, any subsequent or other failure. No single or partial exercise of a right or
remedy will preclude any other or further exercise thereof or of any other right
or remedy hereunder. Whenever this Agreement requires or permits the consent by
or on behalf of a Party, such consent will be given in writing in the same
manner as for waivers of compliance.
     7.3 No Third Party Beneficiaries. Nothing in this Agreement will entitle
any person or entity (other than a Party hereto and his respective successors
and assigns permitted hereby) to any claim, cause of action, remedy or right of
any kind.
     7.4 Notices. All notices, requests, demands and other communications
required or permitted hereunder will be made in writing and will be deemed to
have been duly given and effective: (i) on the date of delivery, if delivered
personally; (ii) on the earlier of the fourth (4th) day after mailing or the
date of the return receipt acknowledgement, if mailed, postage prepaid, by
certified or registered mail, return receipt requested; or (iii) on the date of
transmission, if sent by facsimile, telecopy, telegraph, telex or other similar
telegraphic communications equipment. Each Party shall afford the other Party
with advance notification of any change in address or contact information.

     
If to UDW:
US Dataworks, Inc.
5301 Hollister Road, Second Floor
Houston, Texas 77040
Attention: John J. Figone, Sr.
Vice President & General Counsel
Telephone: (713) 934-3855 x250
Facsimile: (713) 690-1426
Email: jfigone@usdataworks.com
  With a copy to:
Pillsbury Winthrop Shaw Pittman LLP
2475 Hanover Street
Palo Alto, California 94304-1114
Attention: Richard Bebb, Esq.
Telephone: (650) 233-4500
Facsimile:
Email: rbebb@pillsburylaw.com

©2006 Hyundai Syscomm Corp. Software Integration and Resale Agreement with US
Dataworks, Inc.
December 28, 2006, Page 9 of 11

 



--------------------------------------------------------------------------------



 



     
If to Hyundai:
Hyundai Syscomm Corp.
1065 East Hillsdale Boulevard
Suite 247
Foster City, CA 94404
Attention: Samuel Lee
Chairman of the Board
Telephone: (510) 790-4500
Facsimile: (415) 358-4551
Email: jack@hyundaisyscom.com
  With a copy to:
Peter B. Hirshfield, Esq.
Hirshfield Law
1035 Park Avenue, Suite 7B
New York NY 10028-0912
Telephone: (646) 827-9362
Facsimile: (646) 349-1665
Email: phirshfield@hirshfieldlaw.com

     7.5 Assignment. This Agreement and all of the provisions hereof will be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder will be assigned by UDW (whether
voluntarily, involuntarily, by operation of law or otherwise) without the prior
written consent of Hyundai.
     7.6 Governing Law. This Agreement and the legal relations among the Parties
hereto will be governed by and construed in accordance with the internal
substantive laws of the State of California (without regard to the laws of
conflict that might otherwise apply) as to all matters, including without
limitation matters of validity, construction, effect, performance and remedies.
     7.7 Counterparts. This Agreement may be executed simultaneously in one or
more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
     7.8 Facsimile and Scanned Execution. Receipt by either Party of a
counterpart of this Agreement manually signed and then scanned electronically
and emailed to the other Party or manually signed and then sent by facsimile
transmission to the other Party shall, for all purposes, be deemed to be an
original counterpart with the same force and effect as the manually signed
counterpart from which it was electronically reproduced.
     7.9 Headings. The headings of the sections and subsections of this
Agreement are inserted for convenience only and will not constitute a part
hereof.
     7.10 Entire Agreement. This Agreement and the other Transaction Documents
embody the entire agreement and understanding of the Parties hereto in respect
of the transactions contemplated by this Agreement and other Transaction
Documents. There are no restrictions, promises, warranties, agreements,
covenants or undertakings, other than those expressly set forth or referred to
in this Agreement and the other Transaction Documents. This Agreement and the
other Transaction
©2006 Hyundai Syscomm Corp. Software Integration and Resale Agreement with US
Dataworks, Inc.
December 28, 2006, Page 10 of 11

 



--------------------------------------------------------------------------------



 



Documents supersede all prior agreements and understandings between the Parties
with respect to the Transaction. Provisions of this Agreement will be
interpreted to be valid and enforceable under applicable Law to the extent that
such interpretation does not materially alter this Agreement; provided, however,
that if any such provision becomes invalid or unenforceable under applicable Law
such provision will be stricken to the extent necessary and the remainder of
such provisions and the remainder of this Agreement will continue in full force
and effect.
     IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.

                      US Dataworks, Inc.       Hyundai Syscomm Corp.    
 
                   
By:
  /s/ Charles E. Ramey        By:   /s/ Samuel Lee     
 
                   
 
  Charles E. Ramey           Samuel Lee    
 
  Chief Executive Officer           Chairman of the Board    
 
                   
Date:
  December 29, 2006        Date:   December 30, 2006     
 
                   

©2006 Hyundai Syscomm Corp. Software Integration and Resale Agreement with US
Dataworks, Inc.
December 28, 2006, Page 11 of 11

 